OPINION OF THE COURT
PER CURIAM:
Appellant Derek Woodson was convicted in a bench trial of murder of the third degree, two counts of aggravated assault, conspiracy and various weapons offenses. Post-verdict motions were denied and appellant was sentenced to prison terms of five to twenty years for the murder conviction, two and one-half to five years for each of the assault convictions, and five to ten years for the conspiracy conviction. Appellant was also given a five year probationary term for the weapons offenses, said term to begin at the expiration of the prison term imposed for the murder conviction. No direct appeal was initially taken.
On April 10, 1978, appellant filed a Petition for Leave to File an Appeal nunc pro tune with this Court. We remanded to the Court of Common Pleas, Philadelphia, for an evidentiary hearing. Following the hearing, the Court of *171Common Pleas granted appellant’s motion to appeal nunc pro tunc and this appeal followed.
Appellant raises only one issue on this appeal: he asserts that the evidence presented at trial was insufficient to sustain his conviction for murder of the third degree.1 We have reviewed the instant record and find more than sufficient evidence to sustain appellant’s conviction.

. Appellant does not contest the sufficiency of the evidence for the other offenses.